Citation Nr: 9923076	
Decision Date: 08/16/99    Archive Date: 08/26/99

DOCKET NO.  97-33 101	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for a below-knee amputation 
of the left leg as secondary to service-connected residuals 
of a gunshot wound of the buttocks and arthritis of the 
lumbar spine with narrowing of L5-S1.  



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

James A. Pritchett, Associate Counsel



INTRODUCTION

The veteran served on active duty from December 1942 to 
December 1945.  

This appeal arises from a decision by the Detroit, Michigan, 
Department of Veterans Affairs (VA) Regional Office (RO).  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.  

2.  There is no competent medical evidence of a nexus between 
the left below-knee amputation and the service-connected 
residuals of a gunshot wound of the buttocks and arthritis of 
the lumbar spine with narrowing of L5-S1.  


CONCLUSION OF LAW

The claim for service connection for a left below-knee 
amputation, claimed as secondary to service-connected 
residuals of a gunshot wound of the buttocks and arthritis of 
the lumbar spine with narrowing of L5-S1, is not well 
grounded.  38 U.S.C.A. § 5107(a) (West 1991); 38 C.F.R. § 
3.310(a) (1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The veteran served in combat in the Pacific Theater of 
Operations during World War II.  In February 1945, he was 
wounded in action.  A bullet entered the right upper quadrant 
of his right buttock and exited from the upper right quadrant 
of the left buttock.  He also incurred an incomplete compound 
comminuted fracture of the left half of the sacrum secondary 
to the gunshot wound.  He was hospitalized until April 1945, 
when he was returned to duty.  The report of the examination 
for separation, dated in December 1945, states that there was 
a well-healed 10-inch scar on the right buttock and a well-
healed three-inch scar on the left buttock.  Numbness around 
the scar and pain when lying on his back were noted as 
musculoskeletal defects.  No other residuals were noted.  
Complaints or findings referable to peripheral vascular 
disease were not noted.  

Service connection was established for a scar on the upper 
buttocks as a residual of a gunshot wound in combat and for 
malaria by a rating decision dated in April 1946.  Each 
disability was evaluated as 10 percent disabling from 
separation.  

A July 1947 rating decision found clear and unmistakable 
error in the April 1946 rating decision.  The new rating 
decision classified the service-connected disability as a 
moderately severe gunshot wound of Muscle Group XVII on the 
right, to include an incomplete compound comminuted fracture 
of the left half of the sacrum.  The RO also separately rated 
the residuals of the gunshot wound of Muscle Group XVII on 
the left, finding only slight disability.  The right buttock 
wound was rated as 40 percent disabling, and the left buttock 
wound was rated as noncompensably disabling.  

An April 1948 examination report from the Michigan Medical 
Service states that the veteran complained of a dull ache 
running posteriorly from his right knee to his foot.  The 
examination revealed no atrophy in either lower extremity.  
He had a good range of painless motion in both hips, both 
knees and both ankles.  A 3.0 x 0.8-centimeter slightly 
tender scar was present on the right upper gluteal region and 
a 12-centimeter scar, which was described as wide, thick and 
adhesive, was present over the left sacrum and upper gluteal 
area.  The right lower extremity had adequate circulation, 
and the neurological examination was negative.  The diagnosis 
was cicatrix of both gluteal regions due to an old gunshot 
wound.  

A rating decision dated in June 1960 found clear and 
unmistakable error in the July 1947 rating decision in 
evaluating the left buttock gunshot wound as noncompensably 
disabling.  The new rating decision evaluated the wounds of 
the right and left buttocks as moderately disabling and 
assigned separate 20 percent evaluations, effective from 
April 1946.  

A November 1962 letter from R. Earle Smith, M.D., states that 
he was treating the veteran for severe lumbosacral and 
sciatic pain.  The letter does not mention peripheral 
vascular disease or a left lower extremity problem.  

November 1962 treatment records from Blodgett Memorial 
Hospital state that the veteran had complained of back pain 
since 1944 and of a severe attack in 1956.  The current 
attack had begun two months previously.  The preoperative 
diagnosis was herniated intervertebral disc L5-S1 on the 
left.  An interlaminal removal of herniated intervertebral 
disc at L5-S1 on the left was performed.  

In July 1963, a former service member wrote that the veteran 
was wounded, that he visited the veteran in the hospital, and 
that the veteran later returned to his unit.  

In May 1965, another interlaminal removal of herniated 
intervertebral disc at L5-S1 on the left was performed by J. 
R. Williams, M.D.  

A December 1975 letter from Howard J. Schaubel, M.D., states 
that he treated the veteran for severe back pain in June 
1950.  The letter states that the veteran related that he was 
wounded in service when a bullet hit his spine.  

A January 1982 letter from the former service member states 
that the veteran was wounded and that he went to see the 
veteran at the main field hospital.  The veteran later 
returned to his unit.  

Private treatment records from Butterworth Hospital show that 
the veteran was seen in January 1985 with a 20-year history 
of angina.  Testing that included angiography confirmed the 
presence of significant coronary artery disease, and the 
veteran underwent heart surgery that included quadruple vein 
bypass grafting.  However, an examination of his lower 
extremities did not reveal symptoms referable to peripheral 
vascular disease.  

A January 1994 VA treatment note states that the veteran had 
frost bite.  The assessment was ulcer of the left hallux.  By 
February, the ulcer site was healing.  An April 1996 
treatment note states that the veteran had noninsulin-
dependent diabetes mellitus (NIDDM) and notes the presence of 
gangrene on the left foot.  A May 1996 treatment note 
includes a podiatry clinic assessment of peripheral vascular 
disease with gangrene of the left foot.  

A June 1994 VA orthopedic examination report notes the 
veteran's complaints of muscle spasms and intermittent 
claudication, especially of the right lower extremity.  On 
examination of the peripheral vascular system, the posterior 
tibial and dorsalis pedis pulses were absent on the right 
side.  The posterior tibial pulse was absent on the left 
side.  The examiner opined that the pain, cramping, and 
symptoms of intermittent claudication were due to the 
veteran's peripheral vascular disease, particularly in the 
right leg where the pedal pulses were absent.  The report is 
negative for any link between the veteran's service-connected 
disabilities and his peripheral vascular disease.  

In September 1994, the former service member wrote that he 
was sure that the veteran sustained much damage to his spinal 
column when he was shot.  The letter states that it was said 
that a fraction of an inch difference in the location of the 
wound would have resulted in paralysis.  He stated that he 
also understood that there had been some disc damage.  The 
veteran has identified the former soldier as a retired 
physician.  

VA treatment notes dated from August 1978 to May 1996 are 
negative for medical opinions that link the veteran's left 
lower extremity problems to service or to any service-
connected disability.  

A July 1996 letter to the veteran from George G. Carothers, 
D.O., states that since the veteran had nerve, muscle and 
vascular damage which occurred as a result of his injuries, 
it certainly would suggest long-term progression of those 
problems "and may have contributed to the gangrene involving 
[the veteran's] foot."  He added that the aspects of 
vascular disease associated with arteriosclerosis and 
diabetes also play a role in this and that perhaps the loss 
of his foot was associated with "a combination of things."  

In a June 1997 letter, Dr. Carothers informed Norman Keller, 
D.O., that the veteran continued to question the origin of 
his [leg] problem.  Dr. Carothers had no doubt that the aging 
process associated with vascular disease contributed to the 
ultimate loss of the veteran's leg.  However, he stated that 
the veteran continued to believe that the vascular disease 
initially started with deficits associated with injuries 
received in World War II.  

Benjamin J. Bruinsma, M.D., states in a July 1997 letter that 
he had treated the veteran in June 1996 for his below-knee 
amputation performed secondary to gangrene of the left foot.  
Dr. Bruinsma said that it should be noted that upon 
hospitalization, the veteran was on glyburide for Type II 
diabetes mellitus and that he was later weaned off of this 
and his blood sugars controlled by diet.  

A March 1998 VA medical opinion states that the examiner had 
originally evaluated the veteran in November 1996.  His 
opinion briefly summarizes the veteran's medical history.  
The summary notes that the veteran had frostbite in 1993 and 
that he saw a vascular surgeon in February 1996, after his 
toes turned black.  Two catheterizations and a balloon were 
performed, and finally a below-knee amputation was performed 
in May 1996.  The examiner stated that the veteran had very 
severe peripheral vascular disease.  He added that the 
nonservice-connected vascular problems caused the left below-
knee amputation.  The veteran was noted to have been diabetic 
for three years.  The examiner concurred with the June letter 
from Dr. Keller (Carothers) to the effect that the veteran 
continued to question the origin of his problems and to 
believe that they had started with his war injuries.  The 
examiner concluded that he felt that the loss of the 
veteran's left leg was due to the aging process and vascular 
disease.  

The veteran has submitted multiple copies of medical 
articles, historical articles and his accounts of his World 
War II service.  

Analysis

The veteran seeks service connection for a left below-knee 
amputation, which he claims is related to the service-
connected gunshot wound of the buttocks and arthritis of the 
lumbar spine with narrowing of L5-S1.  

A disability may be service connected if it is proximately 
due to or the result of a service-connected disease or 
injury.  38 C.F.R. § 3.310(a).  Secondary service connection 
may also be established when there is aggravation of a 
veteran's nonservice-connected condition as the proximate 
result of a service-connected condition.  Allen v. Brown, 7 
Vet. App. 439, 448 (1995).  In those circumstances, 
compensation is allowable for the degree of disability (but 
only that degree) over and above the degree of disability 
existing prior to the aggravation.  Allen, 7 Vet. App. at 
448.  

However, a person claiming entitlement to VA benefits must 
meet the initial burden of submitting evidence "sufficient to 
justify a belief by a fair and impartial individual that the 
claim is well grounded."  38 U.S.C.A. § 5107(a).  A well-
grounded claim is a plausible claim, one which is meritorious 
on its own or capable of substantiation.  Murphy v Derwinski, 
1 Vet. App. 78, 81 (1990).  There must be more than mere 
allegation; the claim must be accompanied by supporting 
evidence.  Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).  
A well-grounded service connection claim generally requires 
medical evidence of a current disability; medical or, in 
certain circumstances, lay evidence of inservice incurrence 
or aggravation of a disease or injury; and medical evidence 
of a nexus between an inservice injury or disease and a 
current disability.  Epps v. Gober, 126 F.3d 1464, 1468 (Fed. 
Cir. 1997), cert. denied sub nom. Epps v. West, 118 S. Ct. 
2348 (1998); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), 
aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table).  If a 
claim is not well grounded, the appeal must fail with respect 
to it, and there is no duty to assist the claimant further in 
the development of facts pertinent to the claim.  Struck v. 
Brown, 9 Vet. App. 145, 156 (1996).  

Secondary service connection claims must also be well 
grounded.  Wallin v. West, 11 Vet. App. 509, 512 (1998); 
Locher v. Brown, 9 Vet. App. 535, 538 (1996); Jones v. Brown, 
7 Vet. App. 134, 136-38 (1994).  A secondary service 
connection claim is well grounded if there is a medical 
diagnosis of a current disability, a separate disability for 
which service connection may be established, and competent 
medical evidence of a nexus between the current disability 
and the already service-connected disability.  See generally 
Jones v. Brown, 7 Vet. App. at 136-38.  Where the 
determinative issue involves a medical diagnosis, there must 
be competent medical evidence to the effect that the claim is 
plausible; lay assertions of medical status do not constitute 
competent medical evidence.  Grottveit v. Brown, 5 Vet. App. 
91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).  

The historical articles concerning World War II submitted by 
the veteran are not material because they do not pertain to 
the medical question of whether the veteran's service, or 
service-connected disabilities, caused his left below-knee 
amputation.  The medical articles have no bearing on the 
specific facts of the veteran's case and are insufficient in 
and of themselves to render the veteran's claim well 
grounded.  See Sacks v. West, 11 Vet. App. 314, 316-17 
(1998).  

The medical records in this case show that a left below-knee 
amputation was performed in May 1996.  Although service 
connection is in effect for residuals of a gunshot wound of 
the buttocks and for arthritis of the lumbar spine with 
narrowing of L5-S1, there is simply no competent medical 
evidence of any relationship between the left below-knee 
amputation on the one hand and the service-connected 
disabilities on the other.  The claim cannot be well grounded 
in the absence of such evidence.  Jones v. Brown, 7 Vet. App. 
at 137.  Rather, the medical evidence attributes the left 
below-knee amputation to disability that began long after 
service and for which service connection is not in effect.  

The veteran has himself contended that there is a link 
between his service-connected disabilities and the left 
below-knee amputation.  The veteran, however, is a lay person 
who is not trained in medicine.  His personal opinion as to 
the etiology of the vascular disease that led to the 
amputation may not be considered competent medical evidence 
to well ground a claim for secondary service connection.  
Grottveit v. Brown, 5 Vet. App. at 93; Espiritu v. Derwinski, 
2 Vet. App. at 494.  Moreover, the veteran, as a lay person, 
is not competent to relay medical information provided by a 
physician.  "[T]he connection between what a physician said 
and the layman's account of what he purportedly said, 
filtered as it [is] through a layman's sensibilities, is 
simply too attenuated and inherently unreliable to constitute 
'medical' evidence."  Robinette v. Brown, 8 Vet. App. at 77.  
This is especially true where, as here, one of the veteran's 
treating physicians has stated that the veteran had 
questioned the etiology of his leg problem, attributing it to 
his war wounds, even though his physician did not.  The Board 
notes that the veteran has stated that the former soldier who 
visited him in the service hospital is a retired physician 
and professor of medicine.  Assuming that he is a physician, 
he has not rendered an opinion that links the left below-knee 
amputation to the veteran's service or to his service-
connected disabilities.  

Even absent Dr. Carothers' June 1997 letter, the claim would 
still not be well grounded.  The Court has stated that a 
letter from a physician that stated that the veteran's death 
may or may not have been averted is speculative and would not 
"justify a belief by a fair and impartial individual that the 
claim is well grounded."  38 U.S.C. § 5107(a).  Tirpak v. 
Derwinski, 2 Vet. App. at 611.  Therefore, Dr. Carothers' 
July 1996 letter that states that the veteran's injuries 
"may" have contributed to his amputation is insufficient to 
make the veteran's claim well grounded.  

Under these circumstances, the Board finds that the veteran 
has not submitted a well-grounded claim for secondary service 
connection for a left below-knee amputation.  38 U.S.C.A. § 
5107(a); 38 C.F.R. § 3.310(a).  Therefore, the duty to assist 
is not triggered, and VA has no obligation to further develop 
the veteran's claim.  Epps v. Gober, 126 F.3d at 1469; 
Grivois v. Brown, 6 Vet. App. 136, 140 (1994).  

The veteran's representative contends that Paller v. 
Principi, 3 Vet. App. 535, 538 (1992), requires that the VA 
examiner consider the opinions of other physicians.  However, 
in Paller the question was whether a medical opinion 
constituted new and material evidence.  The Court stated that 
where second or third medical opinions are involved, the 
Board must make a case-by-case determination as to whether 
each opinion constitutes new and material evidence.  A 
medical opinion submitted by the appellant that independently 
came to the same conclusion as one that had been previously 
considered by the Board was found to be corroborative, rather 
than cumulative, and thus new and material.  In this case, 
however, the question is whether the claim is well grounded, 
not whether new and material evidence has been submitted.  
Additionally, the Board has considered the private medical 
opinions and found them to fall below the threshold required 
to make a claim well grounded.  They are so tenuous and vague 
that they would not have swayed a physician who had examined 
the veteran and had also made a thorough review of the 
medical record.  The Board notes again that Dr. Carothers' 
1997 letter to Dr. Keller essentially makes the case that the 
veteran's left below-knee amputation was the consequence of 
the aging process and vascular disease and notes only that 
the veteran continued to believe that the amputation was the 
long-term consequence of his World War II injuries.  

The informal hearing presentation contends that Gabrielson v. 
Brown, 7 Vet. App. 36 (1994), requires that the examiner 
discuss medical opinions favorable to the veteran.  However, 
the problem the Court found in Gabrielson was that neither 
the independent medical expert (IME) nor the Board discussed 
evidence favorable to the appellant or commented on the 
credibility of the differing opinions.  The Court stated that 
"[t]he BVA cannot evade this statutory responsibility merely 
by adopting an IME opinion as its own, where, as here, the 
IME opinion fails to discuss all the evidence which appears 
to support appellant's position.  Accordingly, the BVA 
decision here contained 'neither an analysis of the 
credibility or probative value of the evidence submitted by 
and on behalf of appellant in support of [her] claim nor a 
statement of the reasons or bases for the implicit rejection 
of this evidence by the Board' [citation omitted]."  Id. at 
40.  

In this case, unlike Gabrielson, the Board has considered all 
of the evidence before it, including the May 1996 conjecture 
by Dr. Carothers, as well as his June 1997 statement 
summarized above.  The veteran has not submitted evidence of 
a well-grounded claim, and it follows that his claim for 
secondary service connection must be denied.  

The Board recognizes that this appeal is being disposed of in 
a manner that differs from that used by the RO.  To wit, the 
RO denied the veteran's claim on the merits, while the Board 
has concluded that this claim is not well grounded.  However, 
the Court has held that "when an RO does not specifically 
address the question whether a claim is well grounded but 
rather, as here, proceeds to adjudication on the merits, 
there is no prejudice to the veteran solely from the omission 
of the well-grounded analysis."  Meyer v. Brown, 9 Vet. App. 
425, 432 (1996).  


ORDER

Service connection for a left below-knee amputation, claimed 
as secondary to service-connected residuals of a gunshot 
wound of the buttocks and arthritis of the lumbar spine with 
narrowing of L5-S1, is denied.  



		
	WILLIAM W. BERG
	Acting Member, Board of Veterans' Appeals





